Title: To Thomas Jefferson from Samuel Smith, 20 January 1806
From: Smith, Samuel
To: Jefferson, Thomas


                        
                            Sir
                            
                            
                                20 January 1806
                            
                        
                        When in Balte. a few Days past, I mentioned to Capt. McLellan (of the Artillery) that Genl. Wilkinson had
                            been Charged with having induced the Sheriff of St. Louis to pack a Jury. He said he did not beleive the Charge. The next
                            day he met the Sheriff by Accident in a Store a Copy of whose Deposition I took the liberty to send you least any
                            impression should be made unfavorable to the General from the Letter of Mr. Lucus, sent Mr. Anderson. I have the honor to
                            be 
                  your Obed serv.
                        
                            S. Smith
                            
                        
                        
                            I will thank you, if you will return the Deposition.
                        
                    